Citation Nr: 0919153	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, 
Pennsylvania


THE ISSUE

Entitlement to payment of medical expenses incurred by the 
Veteran on September 14, 2007 and September 15, 2007, in 
connection with emergency care at Hamot Medical Center, 
Medicor Associates Incorporated and Regional Health Services. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from March 1946 to 
December 1947 and again from September 1952 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision of the VA Medical 
Center (VAMC) Erie, Pennsylvania, that denied payment or 
reimbursement of medical expenses incurred by the Veteran at 
Hamot Medical Center, Medicor Associates Incorporated and 
Regional Health Services on September 14, 2007 and 
September 15, 2007.  


FINDING OF FACT

At the time of the emergency treatment rendered, the Veteran 
had coverage under a health-plan contract (Medicare) for 
payment or reimbursement, in whole or in part, for the 
emergency medical expenses incurred by the Veteran at Hamot 
Medical Center, Medicor Associates Incorporated and Regional 
Health Services on September 14, 2007 and September 15, 2007. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from unauthorized non VA medical expenses incurred by 
the Veteran at Hamot Medical Center, Medicor Associates 
Incorporated and Regional Health Services on 
September 14, 2007 and September 15, 2007, have not been met. 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable. The provisions 
of 38 U.S.C. Chapter 17 and the relevant regulations contain 
their own notice requirements. Regulations at 38 C.F.R. § 
17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses. According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and other evidence or statements that are 
deemed necessary and requested for adjudication of the claim. 
When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required. 38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in February 2008 and provided with a the Statement of 
the Case in April 2008 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision. All medical evidence 
regarding the reported non-VA medical treatment in 
September 2007 has been obtained and associated with the 
claims file. Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the Veteran in the 
development of the current claim.


Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725. The first statute applies to veterans 
either service connected for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program. The Veteran does not 
contend, and it is not shown, that he is service-connected 
for any disability or is a participant in a vocational 
rehabilitation program. As such, payment or reimbursement 
under 
38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000- 1008. Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177. The provisions of the Act became 
effective as of May 29, 2000. To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

As noted, the Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met. See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008. See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008). 
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may." This made the 
payment or reimbursement by VA of treatment non- 
discretionary, if the veteran satisfied the requirements for 
such payment. That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met. Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement. While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision. There is a general presumption 
against the retroactive effect of new statutes. Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility. 38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met. Under the former version, treatment is considered 
emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

In this case, the primary dispute is whether the Veteran is 
covered under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment. Thus, although the Veteran has not been apprised 
of the revised version of § 1725, the Board finds that there 
is no prejudice to the Veteran by this Board decision. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect. Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred on September 14, 2007 and 
September 15, 2007, in connection with emergency care at 
Hamot Medical Center, Medicor Associates Incorporated and 
Regional Health Services for cardiac complaints. 

The matter for inquiry is whether the Veteran is eligible for 
payment or reimbursement for medical services that were not 
previously authorized. The basis for the denial is that the 
record reflects that the Veteran had coverage under a health 
plan (Medicare) that would pay in whole or part for the 
treatment provided by Hamot Medical Center, Medicor 
Associates Incorporated and Regional Health Services. The 
veteran does not deny that he was covered by Medicare at the 
time of the emergency treatment; in fact he indicated, in 
pertinent part, that he did have Medicare at the time of this 
treatment. Although the Veteran claims that he attempted to 
use the VA Medical Center for treatment, and the ambulance 
was rerouted by VA to the closest hospital because there was 
no available cardiologist at the VA facility, that is not the 
basis of the denial. To be eligible for reimbursement,  the 
Veteran has to satisfy all of the conditions of 38 C.F.R. § 
17.1002. Consequently, the Veteran does not meet all of the 
requirements of 38 C.F.R. § 17.1002. The Board is sympathetic 
to the Veteran's contentions, but he has not met all the 
requirements under 38 C.F.R. § 17.1002, so payment or 
reimbursement of medical services the Veteran received from 
September 14, 2007 to September 15, 2007 may not be made 
under 38 U.S.C.A. § 1725 (West 2002). 

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994). 


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Hamot Medical Center, Medicor 
Associates Incorporated and Regional Health Services from 
September 14, 2007 to September 15, 2007, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


